Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

In light of applicant’s arguments/amendments the claims objections and rejections are withdrawn.
Allowed Claims
In light of applicant’s arguments/amendments and the examiner amendment authorized by applicant’s representative claims 1-15 are allowed.

Applicant invention is directed toward authenticating an electronic identity device (e.g. identity documents) presented by an individual.

The examiner reviewed several pieces of the relevant prior art, most notably, FR3038418 directed towards verification mechanism of identification documents, and WO2016183338 discussing dynamically generated mechanism of authentication of electronic devices, noted in applicant’s submitted IDS, as well as USPUB20140050398 teaching analyzing, managing and presenting information in connection with image processing and pattern recognition, USPUB 20170236355 directed towards identity document fraud prevention, USPUB 20180082050 user identity authentication and certification and USPUB 20030041244 secure session involving a user equipment (e.g. smart card) and dynamically generated secret displayed for a user to enter for the purpose of assessing the legitimacy of transactions.  However, none of the prior art, anticipated or fairly suggested the limitation of applicant’s independent claims, especially when considering the context of the claim language (e.g. expressly defining the claim graphic element being a photograph or a handwritten signature of the individual) while reading the claims in the light of the specification.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Poltorak whose telephone number is (571) 272-3840.  The examiner can normally be reached from Monday through Thursday from 9:00 until 5:00, and every other Friday from 9:00 until 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-3839. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.
/PIOTR POLTORAK/Primary Examiner, Art Unit 2433